UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 30, 2014 COLUMBIA SPORTSWEAR COMPANY (Exact name of Registrant as specified in its Charter) Oregon 000-23939 93-0498284 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 14375 Northwest Science Park Drive Portland, Oregon 97229 (Address of principal executive offices) (Zip Code) (503) 985-4000 (Registrant’s Telephone Number, Including Area Code) N/A Former Name or Former Address, if Changed Since Last Report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Information. On May 30, 2014, Columbia Sportswear Company completed its previously announced transactionto acquire prAna Living, LLC, a Delaware limited liability company. A copy of the press release announcing the completion of the purchaseis attached hereto as Exhibit 99.1 to this Form 8-K and is incorporated into this Item 8.01 by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description Press Release dated June 2, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COLUMBIA SPORTSWEAR COMPANY By: /s/ PETER J. BRAGDON Name: Peter J. Bragdon Title: Senior Vice President of Legal and Corporate Affairs, General Counsel and Secretary Dated: June 2, 2014 EXHIBIT INDEX Exhibit Number Description Press Release dated June 2, 2014.
